—Claimant has appealed from a judgment of the Court of Claims dismissing certain items of its claim. On August 20, 1947, claimant entered into an agreement with the State of New York for the construction of a portion of the Van Wyek Expressway in the county of Queens for the sum of $2,558,748. The major portion of the work to be performed under this contract was the construction of a trunk sewer for a distance of about one and one half miles. The record indicates that claimant agreed to build 2,332 linear feet of trunk sewer 6' 6" x 8' 0" for $125 per linear foot, or $291,500; 2,812 linear feet of trunk sewer 8' 0" x 8' 0" for $125 per linear foot, or $351,500; 412 linear feet of trunk sewer 9' 0" x 8' 0" for $165 per linear foot, or $67,980. (Items 520-A, 520-B, 520-C respectively of the itemized proposal, p. 14, in Claimant’s Ex. 7, the contract documents.) The price for the construction of these three items was $710,980. Claimant now claims that it should have been paid $253,950 for the 84,650 cubic yards of trench excavation in the construction of the trunk sewer under these items, $36,630 for the 12,210 barrels of Portland cement used in the construction of the trunk sewer under these items and $7,140 for the 2,040 barrels of natural cement used in the construction of the trunk sewer under these items. It is the position of the State that under the terms of the contract claimant was required to include and did include in the price bid per foot for the construction of the trunk sewer the cost of trench excavation, Portland cement and natural cement necessary to complete the work of constructing the trunk sewer and that it has been paid therefor. The Court of Claims found (202 Mise. 368): that the price bid per linear foot included the *734excavation necessary to install trunk sewer items 520-A, 520-B and 520-C; that the price bid per linear foot included the Portland cement necessary to complete the work under trunk sewer items 520-A, 520-B and 520-C; that the price bid per linear foot included the natural cement necessary to complete the work under trunk sewer items 520-A, 520-B and 520-C. The evidence sustains the determination of the Court of Claims. Judgment unanimously affirmed, without costs. Present — Heffernan, J. P., Brewster, Bergan, Coon and Halpern, JJ. [201 Mise. 690.] [See post, p. 930.]